Title: VIII. Daniel Carroll to the Secretary of State, 27 January 1791
From: Carroll, Daniel
To: Jefferson, Thomas



Sir
Jany. 27th. 1791.

I had the ho[nour to re]ceive your favor, covering the Commission which includes my name in the appointment, for carrying into effect the Location of the permanent Seat of Government. It wou’d be as unnecessary, Sir, to confess the pleasure I shou’d feel in giving my Little aid for a purpose so consonant to my wishes for the public good, as I hope it is, to assure the President of the Value I place on every mark of his attention, and confidence. But notwithstanding these sentiments, I find myself constraind by several existing circumstances, to decline a service, which under other circumstances, wou’d be undertaken with no other reluctance than what might proceed from the apprehension of being in a place, which might be filled by some other better capable of executing its duties.
I have accordingly inclosed the Commission with which I have been honored, and have to request the favor of you, Sir, that in communicating these my sentiments to the President, you will at the same time assure him of my fervent attachment, and profound respect.—I beg you, Sir to believe that I am with great esteem & regard, Yr. most Obt. & Hble. Servt.,

Danl. Carroll

